Case 5:20-cv-02132-BLF Document 27-7 Filed 06/22/20 Page 1 of 5




           EXHIBIT F
Serenium | EquityNet                                                                   https://www.equitynet.com/c/serenium321
                        Case 5:20-cv-02132-BLF Document 27-7 Filed 06/22/20 Page 2 of 5




                  EquityNet




                  HIGHLAND PARK, IL 60035, US
                  Healthcare

                  Serenuim "Serenium, the future of healthcare" (tm) .Powered by Sereniumlink (tm) is
                  a socially responsible Medical Service Delivery Company based in Greater Chicago
                  Area. Serenium vision is to deliver highest quality, socially responsible, economically
                  viable medicine to the local community to optimize health outcomes.
                  Serenium Co-founders are: Dr. David Gozal (Chairman), Dr. Mark Schacht, and
                  David Rosen

                  General Information
                  What is your business name?

                  Where is your business located?

                  Where is your business located?

                  Where is your business located?

                  Where is your business located?

                  Social Links

                  Company Industry

                  Select Industry:


                  Company Description

                  Please describe your company.

                  Please describe your company.

                  Company Financials
                  Viewable by EquityNet investors only


1 of 4                                                                                                    6/22/2020, 10:26 AM
Serenium | EquityNet                                                                   https://www.equitynet.com/c/serenium321
                          Case 5:20-cv-02132-BLF Document 27-7 Filed 06/22/20 Page 3 of 5

                  Company Age & Size

                  Stock Exchange
                  Is this company privately-held or publicly-traded?

                  Privately-HeldPublicly-Traded

                  Health care delivery

                  Serenuim "Serenium, the future of healthcare" (tm) .Powered by Sereniumlink (tm) is
                  a socially responsible Medical Service Delivery Company based in Greater Chicago
                  Area. Serenium vision is to deliver highest quality, socially responsible, economically
                  viable medicine to the local community to optimize health outcomes.
                  Serenium Co-founders are: Dr. David Gozal (Chairman), Dr. Mark Schacht, and
                  David Rosen

                  Chief Executive Officer


                  David Rosen




                  President Operating Officer


                  Cory Zwerling




                  Director


                  Dr. David Gozal




                  Director Physician/Medical Officer




2 of 4                                                                                                    6/22/2020, 10:26 AM
Serenium | EquityNet                                                               https://www.equitynet.com/c/serenium321
                          Case 5:20-cv-02132-BLF Document 27-7 Filed 06/22/20 Page 4 of 5
                  Dr. Mark Schacht




                  Vice President Business Development


                  Dr. Mladen Kralj




                  Chief Technology Officer


                  Dr. Oded Maimon




                  Vice President Physician/Medical Officer


                  Dr. Mirella Susnjar




                  Funding Goal$10,000,000

                  Funding Remaining$10,000,000

                  Funding TypeEquity

                  General Funding
                   Show your General Funding information publicly

                  Showing your General Funding information publicly may constitute general



3 of 4                                                                                                6/22/2020, 10:26 AM
Serenium | EquityNet                                                                   https://www.equitynet.com/c/serenium321
                        Case 5:20-cv-02132-BLF Document 27-7 Filed 06/22/20 Page 5 of 5

                  solicitation. General solicitation is a new commonly-used way for companies to raise
                  funding. To learn about general solicitation, consult your legal counsel. If you
                  uncheck this box, your General Funding information will be viewable to only
                  EquityNet investors.

                  Private Funding
                  Viewable by EquityNet investors only

                  Complete a Business Plan in EquityNet
                  Your EquityNet business plan is only viewable to capital providers and business
                  supporters that you choose to share with in the “Crowdfund” or “Messages” tab.
                  Investors prefer an EquityNet business plan. Entering a plan is highly educational
                  and improves your appeal to investors.

                  Upload Documents
                  Document file names will be viewable by EquityNet investors and business
                  supporters only. Actual documents are only viewable to capital providers and
                  business supporters that you choose to share with in the “Crowdfund” or “Messages”
                  tab.




4 of 4                                                                                                    6/22/2020, 10:26 AM
